DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant application has been transferred to examiner Jacob Cheu for prosection.
Applicants elected group I, claims 1-10, without traverse on 6/10/2021 has been received. 
Applicants also elected species 12-oxophytodienoate reductase 1, and protein (over mRNA in dependent claims 2 and 5 in a further telephonic election dated on  8/19/2021.
Claims 1-19 are pending.
Claims 11-19 are withdrawn from further consideration. 
Currently, claims 1-10 are under examination. 

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  please specify GSTU2, GSTF2 and TSJT1.  Appropriate correction is required.

As to the claim 4, the term “wherein an increased level of the at least one biomarker” may impose some ambiguities because, for example, an increase about 0.1% may not be considered significant at all, e.g protein change in Figure 3 on “12—oxophytodienoate reductase 1”, at least 10% increase is considered non-target site herbicide resistance (NTSR)(1.0 to 1.10). If the change is only 0.1% (increase), it is a marginal change, from 1.0 to 1.0001 which would not be considered NTSR to one ordinary skill in the art. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, the method lacks specific active steps for the purported purpose. The detailed steps needs the step of (1) obtaining sample from the wild grass, measuring the biomarker, e.g. GSTU2, …12—oxophytodienoate reductase 1, GSTF2, …….TSJT1, and comparing the levels of the biomarkers with a control or reference level followed by determining whether the wild grass has the non-target site herbicide resistance based on the level of the compared biomarker. 

Claim Rejections - 35 USC § 101

“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”

The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1-9, and 15-20 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
The Office has presented “Jan 2019  Federal Register Vol. 84, No. 4” with a two-step analysis for patent subject matter eligibility under 35 USC 101 in view of the case decisions of Supreme Alice Corp Pty.Ltd v. CLS Bank Int’l (2014); Mayo Collaborative Serv. v. Prometheus Labs (2012); Association for Molecular Pathology v. Myriad Genetics Inc. (2013)) and Court of Appeals for the Federal Circuit (University of Utah Research Foundation v. Ambry Genetics Corp. (2014); PerkinElmer Inc. v. Lintema Ltd. (2012)).  

The first step requires that the claimed invention ‘‘must be directed to one of the four statutory categories’’, namely process, machine, manufacture or composition, and the second step requires that the invention ‘‘must not be wholly directed to subject matter encompassing a judicially recognized exception’’, namely a law of nature, a natural phenomenon or an abstract idea (emphasis added).

Independent claim is directing to a method of measuring the levels of one or more  ; comparing the results to the levels of the same biomarker(s) from control subjects, and correlating the results to  

With regard to Eligibility step 1 – Yes, the claimed invention is a process (method) which is one of the four statutory categories of invention.  

With regard to Eligibility Step 2A prong 1: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? Yes, the claim recite an abstract idea, law of nature or natural phenomenon. 

Here the law of nature refers to the (1) measuring natural molecules from a subject, i.e.  wild grass, and obtaining samples from the wild grass followed by measuring selected biomarkers, and (2) correlating the levels (increased) for NTSR. Therefore, the natural relationship is the biomarker(s) correlating with a “condition” under judicial exception.  (See Mayo Collaborative Servs. v. Prometheus Laboratories, Inc., 132 S.Ct. 1289 (2012).

Under Step 2A prong 2, whether the claims recite additional elements that integrate the judicial exception into a practical application. The answer is No. 



Under Step 2B, whether a claim amounts to significantly more. The answer is No. The instant steps, such as obtaining samples, measuring biomarkers, comparing are well-understood, routine, conventional activity in the field and add insignificant extra-solution activity to the judicial exception. For instance, the specification illustrates using conventional methodologies “[0261] The level of a specific protein biomarker in a sample may be determined by techniques known in the art, such as enzyme linked immunosorbent assays (ELISAs), immunoprecipitation, immunofluorescence, enzyme immunoassay (EIA), radioimmunoassay (RIA), Western blot analysis, and Lateral Flow Devices (LFDs) utilizing a membrane bound antibody specific to the protein biomarker. Alternatively, the level of a specific biomarker protein in a sample can be detected and quantified using mass spectrometry. Such methods are routine in the art.  These steps are recited at a high level of generality, and are necessary data gathering steps that feed into the determining step.  One cannot do the determining step without getting the data.  This weighs against it being significantly more.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cicero (Phytochemistry 2015 Vol. 116:69-77).

GSTU (glutathione transferases) are members of a superfamily of enzymes widespread across species, including vertebrate, invertebrate and plants. Cicero teaches that GSTU2 enzyme plays an important role in detoxifying herbicides (See Abstract and Introduction). As has been discussed in the specification, applicants state that mechanisms other than direct effect on targeting binding on herbicide, such as enzymatic detoxification, exclusion, sequestration, suppression of down-stream toxicity, are within the so-called non-target site resistance (NTSR) for exogenous compounds (e.g. herbicides)(see section 0004-0005).  The study of Cicero was conducted by transplanting GSTU2 into tobacco plant to determine if this particular gene product, i.e. protein, improve the detoxifying effect on herbicide fluorodifen (See Abstract, Materials and Methods). The results have shown that tobacco impregnated with GSTU2 has a significant tolerance to the toxicity of herbicide fluorodifen, approximately from 33% reducing to about 8% of relative electrolyte leakage (See Figure 2).  

Cicero also suggests the application of the genetic manipulation to crops for agricultural weed (grass) control (see Introduction). Although Cicero does not explicitly teach using GSTU2 as a biomarker in assessing grass weed NTSR, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Cicero, such as measuring GSTU2 from samples of grass weed, to determine the tolerance on the herbicide fluorodifen because (1) GSTU2 is widespread existing in the plants, including grass weed; (2) the data have shown GSTU2 plays an important role in detoxifying herbicide fluorodifen; (3) environmental safety concern, e.g. pollution if overspread due to ineffectiveness to eliminate grass; (4) cost concern if the grass shown resistance, then one ordinary skill may stop and seek other alternative. 

With regard to claim 3, 6 and 9, it would have been prima facie obvious to one ordinary skill to apply the findings, i.e. measuring GSTU2 in black grass, rye grass, wild oat, or bent grass, with reasonable expectation of success due to the existing GSTU2 in all the above species. 

With regard to claim 7-8, Cicero teaches using the leaf extract (post emergence) to measure the GSTU2 protein (See Materials and Methods).

With regard to claim 10, Figure 2 shows approximately 3 fold, i.e. from loss of 33% reducing to 5% (See Figure 2). 


14.	The species 12-oxophytodienoate reductase 1 is free of prior art.  The next species, i.e. GSTU2, has been shown in the prior art (see above). 


					Conclusion 

15.	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641